     Case 1:20-cv-00389-DAD-SAB Document 26 Filed 01/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                           No. 1:20-cv-00389-DAD-SAB
12                      Plaintiff,
13           v.                                        AMENDED ORDER ADOPTING FINDINGS
                                                       AND RECOMMENDATIONS AND
14   W. YAND, et al.,                                  DISMISSING ACTION
15                      Defendants.                    (Doc. No. 22)
16

17

18           Plaintiff Antoine Deshawn Barnes is a county jail inmate proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 10, 2020, the assigned magistrate judge issued an order finding service of the

22   complaint appropriate as to defendant W. Yand. (Doc. No. 12.) Plaintiff returned service

23   documents which were forwarded to the United States Marshal on June 23, 2020 to effect service

24   of process. (Doc. No. 15.) On September 9, 2020, the United States Marshal returned the

25   summons unexecuted. (Doc. No. 18.) The magistrate judge subsequently issued an order

26   requiring plaintiff to provide further information identifying defendant Yand so that service could

27   be effected. (Doc. Nos. 19.) Plaintiff received an extension of time to respond, but has still filed

28   /////
                                                      1
     Case 1:20-cv-00389-DAD-SAB Document 26 Filed 01/07/21 Page 2 of 3


 1   no further information in response to that order and the time to do so, as extended, has passed.

 2   (Doc. No. 20.)

 3           Accordingly, on December 10, 2020, the assigned magistrate judge issued findings and

 4   recommendations, recommending that this action be dismissed due to plaintiff’s failure to serve

 5   defendant Yand in compliance with Rule 4(m) of the Federal Rules of Civil Procedure and failure

 6   to comply with a court order. (Doc. No. 22 at 6.) The findings and recommendations were

 7   served on plaintiff and contained notice that objections thereto were to be filed within fourteen

 8   (14) days after service. (Id.)1 Plaintiff untimely filed objections on January 5, 2021. (Doc. No.

 9   25.)

10           Out of an abundance of caution, the undersigned has reviewed plaintiff’s untimely

11   objections. Plaintiff’s objections largely do not address the magistrate judge’s reasoning in

12   finding that plaintiff had failed to provide sufficient information to have the defendant served in

13   compliance with Rule 4(m), except to assert that “this court knows who this man [defendant W.

14   Yand] is who clearly violated my 4th [A]mendment rights so thr[ough] prayer I hope this court

15   can help me seek justice.” (Id. at 7.) The remainder of plaintiff’s objections for the most part

16   address the merits of his claims and alleges that his current conditions of confinement violate his

17   federal rights. (See Doc. No. 25.) However, plaintiff does not address his failure to comply with

18   the court’s order requiring him to provide additional information so that the named defendant can

19   be served. (See id.)

20           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
21   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

22   and recommendations to be supported by the record and by proper analysis.

23   /////

24   /////

25   /////

26   1
       The court’s initial order stated that no objections had been timely filed at that time. (Doc. No.
27   23 at 2.) After the court’s order was docketed, plaintiff’s objections to the findings and
     recommendations were filed. (Doc. No. 25.) The court issues this amended order in order to
28   address plaintiff’s late-filed objections.
                                                        2
     Case 1:20-cv-00389-DAD-SAB Document 26 Filed 01/07/21 Page 3 of 3


 1        Accordingly,

 2        1.    The findings and recommendations issued on December 10, 2020 (Doc. No. 22)

 3              are adopted in full;

 4        2.    This action is dismissed for failure to serve in compliance with Rule 4(m) of the

 5              Federal Rules of Civil Procedure and failure to comply with a court order; and

 6        3.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   January 7, 2021
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
